i          i      i                                                                 i      i      i




                                 MEMORANDUM OPINION

                                         No. 04-08-00406-CR

                                         Shariel SANCHEZ,
                                              Appellant

                                                  v.

                                        The STATE of Texas,
                                              Appellee

                      From the 227th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2006-CR-1519
                           Honorable Philip A. Kazen, Jr., Judge Presiding

PER CURIAM

Sitting:          Alma L. López, Chief Justice
                  Catherine Stone, Justice
                  Karen Angelini, Justice

Delivered and Filed: August 27, 2008

DISMISSED FOR LACK OF JURISDICTION

           Appellant was sentenced on February 4, 2008. No timely motion for new trial having been

filed, appellant’s notice of appeal was due to be filed no later than March 5, 2008. See TEX. R. APP.

P. 26.2. The notice of appeal was not filed until June 9, 2008.

           On July 22, 2008, we ordered appellant to show cause why this appeal should not be

dismissed for lack of jurisdiction. We noted that this court lacks jurisdiction over an appeal of a

criminal conviction in the absence of a timely, written notice of appeal. Olivo v. State, 918 S.W.2d
04-08-00406-CR

519, 522 (Tex. Crim. App. 1996). Appellant did not respond to our order; however, appellant’s

attorney previously had filed written notice that the attorney could find no right of appeal for

appellant pursuant to Rule 25.2(a)(2) of the Texas Rules of Appellate Procedure. Because we lack

jurisdiction to consider appellant’s untimely appeal, the appeal is dismissed for lack of jurisdiction.

                                                        PER CURIAM

DO NOT PUBLISH




                                                  -2-